EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jihun Kim on 05/24/2022.

The application has been amended as follows: 

	In Claim 1, line 9, the phrase “pedal load or” has been removed and the phrase --- pedal load and/or --- has been inserted. 
	In Claim 1, line 12, the phrase “pedal load or” has been removed and the phrase --- pedal load and/or --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-2, 4, 6 and 8, the prior art of record fails to disclose, teach or render obvious an electrical stimulation indoor bike with all the structural elements and functional limitations as detailed in claims 1, 6 and 8. Specifically, with respect to claim 1, Duncan et al. (US 2004/0023759, closest prior art of record) in view of Nakano et al. (JP 2003117006A) or Rummerfield (US 2006/0247095 A1) teaches an electrical stimulation indoor bike comprising: a stationary bicycle having a pedal, an electrical stimulation unit connected to the bicycle with wire or wirelessly, and including an electrode pad for applying electrical stimulation to a user’s body, and a control unit that controls the electrical stimulation of the electrical stimulation unit in accordance with an exercise mode of the bicycle, wherein the exercise mode includes a plurality of programs that define a pedal load and/or a speed profile of the stationary bicycle to be selected by the user and wherein the control unit changes an intensity or a frequency of electrical stimulation generated at the electrical stimulation unit in accordance with the pedal load and/or the speed profile (see Non-Final rejection dated 02/11/2022 for details). However, Duncan, alone or in combination with Nakano or Rummerfield is silent about wherein, when one of the plurality of programs is selected and a pedal load other than a pedal load preset in the selected program is selected, an intensity of electrical stimulation corresponding to the speed profile is changed depending on the selected pedal load. As such, the limitations of claim 1 are allowable over the prior art of record. With respect to claim 6, Duncan teaches an electrical stimulation indoor bike comprising: a stationary bicycle having a pedal, an electrical stimulation unit connected to the bicycle with wire or wirelessly, and including an electrode pad for applying electrical stimulation to a user’s body, and a control unit that controls the electrical stimulation of the electrical stimulation unit in accordance with an exercise mode of the bicycle, wherein the electrical stimulation unit includes a plurality of electrode pads, wherein the control unit controls electrical stimulation of the electrical stimulation unit so that a current selectively flows to each electrode pad of the plurality of electrode pads (see Non-Final rejection dated 02/11/2022 for details). However, Duncan alone or in combination with any of the other cited refences, is silent about wherein the control unit controls electrical stimulation of the electrical stimulation unit so that a current flows to an electrode pad attached to user’s upper body muscles which respond in accordance with lowering of the pedal, when the user lowers the pedal of the stationary bicycle. As such, the limitations of claim 6 are allowable over the prior art of record. With respect to claim 8, Duncan in view of Rummerfield teaches an electrical stimulation indoor bike comprising: a stationary bicycle having a pedal; an electrical stimulation unit connected to the stationary bicycle with wire or wirelessly, and including an electrode pad for applying electrical stimulation to a user's body; and Reply to Office Action of February 11, 2022a control unit configured to control electrical stimulation of the electrical stimulation unit in accordance with an exercise mode of the stationary bicycle, wherein the exercise mode includes a plurality of programs that define a pedal load or a speed profile of the stationary bicycle selected by a user's input, wherein the control unit is configured to change an intensity or a frequency of electrical stimulation generated at the electrical stimulation unit in accordance with the pedal load or the speed profile, wherein the speed profile comprises: a warm-up step in which the pedal starts rotating and increases a rotation speed up to a predetermined speed at a low speed, an intensive exercise step in which the pedal rotates from the predetermined speed to a higher speed, and a finishing step in which the pedal rotates from the speed of the intensive exercise step to a lower speed to be stopped, wherein the control unit controls the electrical stimulation unit so as to generate electrical stimulation corresponding to each step (see Non-Final rejection dated 02/11/2022 for details). However, Duncan in view of Rummerfield is silent about wherein the electrical stimulation unit includes a heat providing unit for providing heat to a user's body area to which the electrode pad is attached, and wherein the heat providing unit is configured to relax muscles of the user's body area to which the electrode pad is attached at the warm-up step. As such, the limitations of claim 8 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784